December 11, 2007 VIA EDGAR Mr. Jeffrey Gordon U.S. Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C. 20549 Re:ICON Income Fund Eight A L.P. (SEC File No. 333-54011) (the “Registrant”) Dear Mr. Gordon: The Registrant acknowledges that: · It is responsible for the adequacy and accuracy of the disclosure in its filings; · Staff comments or changes disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing; and · It may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. ICON Income Fund Eight A L.P. By:ICON Capital Corp., its General Partner By:/s/ Michael A. Reisner Michael A. Reisner Chief Financial Officer
